This is a compensation case brought by the dependent widow of the deceased employee. The primary inquiry is whether the death of the employee resulted from the injury admittedly received, or from disease apart from the injury.
In Ex parte Paramount Coal Co., 213 Ala. 281, 104 So. 753, wherein Tom Williams, the employee, and husband of the present plaintiff, was suing for compensation for his disability, this court reannounced the rule on certiorari to this court, that if there is any legal evidence to support the findings of fact by the trial court, such finding is conclusive. This rule has been so often reaffirmed as to be well understood. Needless delay and expense is occasioned by appeals to this court to pass upon the weight of conflicting evidence heard by the court below. Mistakes may be made by the trial court in passing upon the weight of evidence; but greater wrong would be done by making this court a trior of fact in all compensation cases. Such is not the policy of the law, nor the system designed by the lawmakers in the administration of its provisions through judges learned in the law and experienced in hearing issues of fact. The review by certiorari is upon questions of law, and among these is whether there is any legal evidence supporting the findings of fact. The bill of exceptions, made part of the record in the instant case, discloses without conflict that deceased received an injury in a mine causing a fracture at the base of the skull, affecting his eyesight, permanently impairing his hearing, and producing such extreme debility as to render him wholly and permanently unable to work. There is strong testimony for defendant that more than a year after this injury he was suffering from abdominal pain; that on examination a hernia was discovered; that an operation was performed disclosing the lower point of the stomach, the liver, gall ducts, and a portion of the duodenum to be in an advanced state of cancerous formation; that death was inevitable, and did result within a few weeks. We are not inclined to hold there was conflict in the evidence as to these facts. There was further evidence that deceased was, at the time of his injury, a strong, healthy laboring man. There appears no conflict between the physicians and surgeons examined as witnesses that his enfeebled condition from the injury would hasten his death if the cancerous infection existed at the time he was injured; nor that the period of life after the appearance of cancer is varied and uncertain. It is admitted by all the witnesses that the cause of cancer is unknown. While the majority express the opinion that the injury would not cause the cancer of the stomach, they give no positive opinion that the injury did not contribute to the formation of cancer, and there is some medical opinion evidence that it did.
On this state of the evidence, the finding of the trial court that the injury was the proximate cause of death should not be disturbed. In death cases the deduction of the amount paid to the injured employee prior to his death under subdivision (f), § 7551, does not contemplate that, in fixing the period of compensation to the dependent wife, there shall be deducted the number of weeks for which the employee was voluntarily paid compensation at a less rate per week than is found due the wife. Her period of compensation should be reduced by the number of weeks ascertained by dividing the aggregate amount paid the husband by the amount of weekly compensation due the wife. The burden *Page 396 
is on the defendant to show the fact and amount of payments to the husband. No evidence appears in the record on that issue. The trial court was not required to look to the record in the other case tried before him to ascertain these facts, unless that record was offered in evidence, which does not appear. Neither does this record show that the former record would have disclosed the amount so paid. The evidence offered on the trial warranted the amount awarded. Section 7557, requiring payment of "the expenses of last sickness, and burial, not exceeding in amount one hundred dollars," fixes a maximum, not a flat allowance of $100 in each case. The burden is on plaintiff to show the amount incurred for these purposes. To bring these items within the statute, the burden is also on plaintiff to show no insurance or benefit association is liable therefor. This is a condition to recovery within the special knowledge of the plaintiff. No claim for these items was made in the complaint. The better practice is to set out these facts in the complaint. Code, § 7578.
When this is done, and no issue is made thereon by answer, no proof is required. Under our liberal system of procedure, if the matter is presented in evidence, we do not say there should be a reversal for want of pleading; but when the question of liability is presented in neither pleading nor proof, it is error for the court, of its own motion, to include in the judgment $100 for burial expenses.
For this error the writ of certiorari is granted, the judgment set aside, and the cause remanded for another trial.
Writ granted; reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
                              On Rehearing.